Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-16 & 20-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claims 1 and 2 are that the following limitations were not taught/reasonably suggested in the prior art:
“wherein the connecting portion has an inner annular portion contacting an outer periphery of the shaft, an outer annular portion contacting an inner periphery of the rotor core, and a rib connecting the inner annular portion and the outer annular portion, and wherein T1 > T3 and T2 > T3 are satisfied, where T1 is a width of the outer annular portion in the radial direction, T2 is a width of the inner annular portion in the radial direction, and T3 is a width of the rib in a circumferential direction about the center axis line”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        /TERRANCE L KENERLY/Primary Examiner, Art Unit 2832